               Case 2:18-cv-00884-RSM Document 25 Filed 04/04/19 Page 1 of 16



1

2

3

4

5

6

7                                                  U.S. District Court Judge Ricardo S. Martinez
8
                            UNITED STATES DISTRICT COURT
9                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE

10   KULWINDER MUTTI AND KIRPAL                           Case No.: 2:18-cv-00884-RSM
     MUTTI,
11
                            Plaintiffs,
12                                                        PLAINTIFFS’ RESPONSE IN
              vs.                                         OPPOSITION TO DEFENDANTS’
13
                                                          MOTION FOR SUMMARY JUDGMENT
14   RUSHMORE LOAN MANAGEMENT
     SERVICES, LLC, AND WILMINGTON
15
     SAVINGS FUND SOCIETY, FSB, D/B/A
16   CHRISTIANA TRUST, NOT
     INDIVIDUALLY BUT AS TRUSTEE FOR
17   PETIUM MORTGAGE ACQUISITION
     TRUST,
18

19
                            Defendants.

20            Kulwinder Mutti and Kirpal Mutti (collectively, “Plaintiffs”), through counsel, for their
21
     response in opposition to Defendants’ Motion for Summary Judgment (Dkt. 21, the “Motion”),
22
     state:
23
     I.       STATEMENT OF FACTS
24

25

26

27

28
     PLAINTIFFS’ RESPONSE IN                                                               Cawood K. Bebout
     OPPOSITION TO DEFENDANTS’                                   1023 S. 3rd Street, Mount Vernon, WA 98273
     MOTION FOR SUMMARY JUDGMENT                                                              (360) 419-3196
     Case No.: 3:18-cv-00884-RSM                      1
               Case 2:18-cv-00884-RSM Document 25 Filed 04/04/19 Page 2 of 16



1            The gravamen of this case is that Plaintiffs sought a mortgage loan modification in
2
     2015. 1 They were approved for a trial payment plan (“TPP”) by a prior servicer, Residential
3
     Credit Solutions (“RCS”), which required three payments in February-April, 2016. 2 The loan
4
     was transferred to another servicer, Ditech, while Plaintiffs were making the required
5

6    payments. 3 After Plaintiffs completed the TPP payments, Ditech failed to send Plaintiffs a

7    permanent loan modification. 4 The loan was then transferred to Defendant Rushmore. 5
8
     Defendants do not deny any of these factual allegations. 6 When Plaintiffs’ counsel sent
9
     Rushmore a notice of error raising the fact that no permanent modification had been offered
10
     following the TPP, Rushmore failed to investigate and/or correct that error. 7
11

12           The Motion correctly notes that these facts are largely not in dispute. The Motion,

13   however, raises a new fact that is in dispute - that Plaintiffs had been offered a permanent
14
     modification by Ditech and had not accepted it. 8 Plaintiffs dispute that they received the Loan
15
     Modification Agreement 9 and the letter dated August 22, 2017, or any written communication
16
     from their mortgage loan servicer offering to them a permanent loan modification. 10 This case
17

18   centers on that central fact - Plaintiffs contend that they sought loss mitigation when they fell

19   behind on their mortgage payments, that they were approved for a trial payment plan (“TPP”),
20

21

22
     1
       See [Dkt. 1] Complaint, ¶¶ 20-21.
23   2
       Id. at ¶¶ 22-23.
     3
       Id. at ¶¶ 26-29.
24   4
       Id. at ¶ 30.
     5
       Id. at ¶ 29.
25   6
       See [Dkt. 20] Answer, ¶ 11.
     7
       See [Dkt. 1] Complaint, ¶¶ 33-40.
26   8
       See [Dkt. 21] Motion, at p. 3.
     9
       Exhibit 7 to Declaration of Roberto Montoya (“Montoya Declaration”) in Support of Motion for Summary
27
     Judgment (Dkt. 23-7) or the August 22, 2017 letter attached as Exhibit 8 to the Montoya Declaration (Dkt. 23-8).
     10
        See Declaration of Plaintiffs, ¶¶ 4-6; [Dkt. 1] Complaint, ¶¶ 20-30.
28
     PLAINTIFFS’ RESPONSE IN                                                                      Cawood K. Bebout
     OPPOSITION TO DEFENDANTS’                                          1023 S. 3rd Street, Mount Vernon, WA 98273
     MOTION FOR SUMMARY JUDGMENT                                                                     (360) 419-3196
     Case No.: 3:18-cv-00884-RSM                            2
               Case 2:18-cv-00884-RSM Document 25 Filed 04/04/19 Page 3 of 16



1    made each of the required payments but were never offered a permanent loan modification. 11
2
     Importantly, Defendants’ answer does not deny these factual allegations. 12 Rather, Defendants
3
     attach a Loan Modification Agreement as Exhibit 7 to the Montoya Declaration 13 and a letter
4
     dated August 22, 2016 claiming that the modification documents had not been returned. 14 Yet
5

6    nothing in the Montoya Declaration or the Defendants’ answer claims that either document was

7    ever sent by the Defendants, or any prior servicer, or that the Plaintiffs actually received either
8
     document. No tracking information has been provided. The Defendants’ Motion, Answer and
9
     the Montoya Declaration are all devoid of any factual allegation that either document was
10
     actually sent to or received by Plaintiffs. Given that no evidence counters the Plaintiffs’ claim
11

12   that neither document was received, this fact alone defeats Defendants’ Motion. 15

13            Moreover, there also is no dispute that the response 16 Rushmore provided to Plaintiffs’
14
     notice of error 17 did not actually respond in any way to the error raised. That response was
15
     apparently directed to a subsequent modification application that Plaintiffs had submitted to
16
     Rushmore and which is NOT at issue in this case. Careful examination of that response, Exhibit
17

18   J to the Complaint, reveals this to be the case. The third paragraph of Rushmore’s response

19

20   11
        See [Dkt. 1] Complaint, ¶¶ 20-30; Declaration of Plaintiffs, ¶¶ 3-7.
     12
        See [Dkt. 20] Answer, ¶ 11.
21   13
        See [Dkt. 23] Montoya Declaration, ¶12.
     14
        Id. at ¶13.
22   15
        It should also be noted that Exhibits 7 and 8 do not appear on their face to be the business records of Defendant
     Rushmore, but rather, are apparently the records of Ditech. The Montoya Declaration fails to establish a foundation
23
     for these documents and is completely silent as to the issue of when or even if these documents were sent to
     Plaintiffs and the method that they were sent if at all. No tracking information is provided and no business record
24
     supports the mailing or delivery of the documents to Plaintiffs. The Montoya Declaration fails to state that the
     Rushmore business records that he reviewed included the records of prior loan servicers or that he has any personal
25
     knowledge of any such records. As to the propriety of Montoya’s statements, the Court in McDonald v. OneWest
     Bank, FSB, 929 F. Supp. 2d 1079, 1090 (WD Wash. 2013) look askance on similar broad statements in a
26
     declaration where it was apparent that the declarant did little more that parrot information gained from other
     sources and not first hand knowledge.
27   16
        See [Dkt. 1] Complaint, Exhibit J.
     17
        Id. Exhibit G.
28
     PLAINTIFFS’ RESPONSE IN                                                                        Cawood K. Bebout
     OPPOSITION TO DEFENDANTS’                                            1023 S. 3rd Street, Mount Vernon, WA 98273
     MOTION FOR SUMMARY JUDGMENT                                                                       (360) 419-3196
     Case No.: 3:18-cv-00884-RSM                              3
              Case 2:18-cv-00884-RSM Document 25 Filed 04/04/19 Page 4 of 16



1    references a loan modification application received “on or around December 18, 2017” and goes
2
     on to describe how that application was incomplete. Yet, that application is not at issue in this
3
     case and therein lies the error. The issue presented by Plaintiffs’ notice of error, Exhibit G to the
4
     Complaint, concerned the 2016 TPP offered by RCS, and the failure to send Plaintiffs a
5

6    permanent modification related to that 2016 modification. This distinction is crucial and damns

7    Defendants argument for judgment in their favor.
8
     II.    STATEMENT OF ISSUES
9
            Whether Defendants have established that there are genuine facts in dispute as to any
10
     material fact and that they are entitled to entry of judgment as a matter of law.
11

12   III.   EVIDENCE RELIED UPON

13          Plaintiffs rely upon the Complaint [Dkt. 1], including the exhibits attached with that
14
     pleading, the Defendants’ answer [Dkt. 20], the Montoya Declaration [Dkt. 23] and the
15
     Declaration of Plaintiffs, to be filed contemporaneously with this response.
16
     IV.    LEGAL AUTHORITY
17

18          A.      Standard of Review

19          Summary judgment is proper only if the pleadings, discovery and disclosure materials
20
     on file, and affidavits, if any, show that there is no genuine issue as to any material fact and that
21
     the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). The moving party is
22
     entitled to judgment as a matter of law when the nonmoving party fails to make a sufficient
23

24   showing on an essential element of a claim in the case on which the nonmoving party has the

25   burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1985). There is no genuine issue
26
     of fact for trial where the record, taken as a whole, could not lead a rational trier of fact to find
27
     for the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586
28
     PLAINTIFFS’ RESPONSE IN                                                               Cawood K. Bebout
     OPPOSITION TO DEFENDANTS’                                   1023 S. 3rd Street, Mount Vernon, WA 98273
     MOTION FOR SUMMARY JUDGMENT                                                              (360) 419-3196
     Case No.: 3:18-cv-00884-RSM                       4
                  Case 2:18-cv-00884-RSM Document 25 Filed 04/04/19 Page 5 of 16



1    (1986); see also Fed. R. Civ. P. 56(d). Conversely, a genuine dispute over a material fact exists
2
     if there is sufficient evidence supporting the claimed factual dispute, requiring a judge or jury to
3
     resolve the differing versions of the truth. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 253
4
     (1986); T.W. Elec. Service Inc. v. Pacific Electrical Contractors Association, 809 F.2d 626, 630
5

6    (9th Cir. 1987). The Court must draw all reasonable inferences in favor of the non-moving party.

7    See FDIC v. O’Melveny & Meyers, 969 F.2d 744, 747, rev’d on other grounds, 512 U.S. 79
8
     (1994). The court is required to resolve all disputed facts in favor of the non-moving party on
9
     summary judgment. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000).
10
                B.       Argument
11

12              1.       Res Judicata Does Not Bar Plaintiffs’ Claims

13              Defendants ask the Court to take judicial notice of the proceedings in a case brought by
14
     Plaintiffs against Ocwen Loan Servicing and Bank of America in 2014. 18 The allegations and
15
     claims raised in that case have nothing to do with the servicing errors raised in this case against
16
     different loan servicers for entirely different conduct taking place many years apart. The issue in
17

18   the 2014 case concerned a 2010 loan modification application, not the application and TPP at

19   issue here. The RESPA claims at issue here are premised upon substantive rights under RESPA
20
     that first became available to consumers in January 2014. Those substantive rights simply did
21
     not exist in the prior case and it’s inconceivable how that action can bar this action which is
22
     based upon different servicers, a different loan modification and different facts. The parties to
23

24   that prior case resolved their dispute through settlement and the case was dismissed with

25   prejudice.
26

27   18
          See [Dkt. 22] Request for Judicial Notice.
28
     PLAINTIFFS’ RESPONSE IN                                                               Cawood K. Bebout
     OPPOSITION TO DEFENDANTS’                                   1023 S. 3rd Street, Mount Vernon, WA 98273
     MOTION FOR SUMMARY JUDGMENT                                                              (360) 419-3196
     Case No.: 3:18-cv-00884-RSM                        5
             Case 2:18-cv-00884-RSM Document 25 Filed 04/04/19 Page 6 of 16



1           Federal courts “determine the preclusive effect of a state court judgment by applying
2
     that state's preclusion principles.” ReadyLink Healthcare, Inc. v. State Comp. Ins. Fund, 754
3
     F.3d 754, 760 (9th Cir. 2014) (citing 28 U.S.C. § 1738); see also Migra v. Warren City Sch.
4
     Dist. Bd. of Educ., 465 U.S. 75, 81 (1984) (“It is now settled that a federal court must give to a
5

6    state-court judgment the same preclusive effect as would be given that judgment under the law

7    of the State in which the judgment was rendered.”); Ounyoung v. Fed. Home Loan Mortgage
8
     Corp., No. Civ. 12-00322 LEK, 2012 WL 5880673, at *4 (D. Haw. Nov. 21, 2012) (applying
9
     Hawaii law to evaluate preclusion of claims against Freddie Mac in the context of nonjudicial
10
     foreclosure).
11

12          Under Washington law, the threshold requirement for invoking res judicata is a final

13   judgment on the merits. Karlberg v. Otten, 280 P.3d 1123, 1130 (Wash. Ct. App. 2012). The
14
     Supreme Court of Washington has explained that
15
             res judicata occurs when a prior judgment has a concurrence of identity in four
16
             respects with a subsequent action. There must be identity of (1) subject matter;
17           (2) cause of action; (3) persons and parties; and (4) the quality of the persons
             for or against whom the claim is made.
18

19
     Schroeder v. Excelsior Mgmt. Grp., LLC, 297 P.3d 677, 684 (Wash. 2013) (quoting Mellor v.

20   Chamberlin, 673 P.2d 610 (Wash. 1983)) (quotation marks omitted). Each of these factors is

21   absent here. The subject matter, aside from the fact that both cases concern the same property
22
     and loan is entirely different. The central issue in the first action was the servicing errors of
23
     Ocwen and not Bank of America. Neither is a party here. The causes of action are not the same.
24

25
     The first action asserted claims for breach of contract and breach of the covenant of good faith

26   and fair dealing - the contract at issue being the 2010 modification application, not the TPP at

27   issue here. Similarly, claims for negligence, wrongful foreclosure, outrage/intentional infliction
28
     PLAINTIFFS’ RESPONSE IN                                                             Cawood K. Bebout
     OPPOSITION TO DEFENDANTS’                                 1023 S. 3rd Street, Mount Vernon, WA 98273
     MOTION FOR SUMMARY JUDGMENT                                                            (360) 419-3196
     Case No.: 3:18-cv-00884-RSM                     6
               Case 2:18-cv-00884-RSM Document 25 Filed 04/04/19 Page 7 of 16



1    of emotional distress, unfair and deceptive acts, all related and are based upon conduct related to
2
     the 2010 loan modification and not the TPP at issue here. Notably, the servicer defendants are
3
     different. Here the servicers are RCS, Ditech and Rushmore. It is hard to comprehend how the
4
     claims brought against Rushmore here could in any way have been asserted in a case against
5

6    entirely different servicer entities (not assignors, predecessors, or successors).

7            2.       Defendants Are Liable to Plaintiffs for Breach of Contract for Failing to
                      Abide by the Terms of the TPP and Failing to Send Plaintiffs a Permanent
8
                      Modification
9
             To assert a claim for breach of contract, a plaintiff must allege the existence of a valid
10
     contract, a breach of the contract, and damages. See Meyers v. State, 152 Wash. App. 823, 827-
11

12   828 (2009). Here, Defendants were contractually obligated under the terms of the TPP to offer a

13   permanent modification to the Plaintiffs who complied with the terms of the TPP and made the
14
     required trial payments. The Ninth Circuit has flatly rejected Defendants’ argument to the
15
     contrary. In Corvello v. Wells Fargo Bank, NA, 728 F. 3d 878, 883 (9th Cir. 2013) as amended
16
     on reh’g in part (Sept. 23, 2013), the Ninth Circuit held that borrowers have a viable cause of
17

18   action against a loan servicer if the servicer has “accepted and retained the payments demanded

19   by” a trial period plan, “but neither offered a permanent modification or notified [the borrowers]
20
     they were not entitled to one, as required by the terms of the TPP.” Corvello, 728 F.3d at 880 19.
21
     “Where . . . borrowers allege . . . that they have fulfilled their obligations under the TPP, and the
22
     loan servicer has failed to offer a permanent modification, the borrowers have valid claims for
23

24   breach of the TPP agreement.” Id. at 884.

25           The issue we must decide is whether the bank was contractually obligated under
             the terms of the TPP to offer a permanent modification to borrowers who
26

27   19
       Curiously, Defendants’ Motion fails to cite and distinguish this controlling Ninth Circuit authority. In fact,
     Defendants’ motion cites no authority for the argument advanced.
28
     PLAINTIFFS’ RESPONSE IN                                                                      Cawood K. Bebout
     OPPOSITION TO DEFENDANTS’                                          1023 S. 3rd Street, Mount Vernon, WA 98273
     MOTION FOR SUMMARY JUDGMENT                                                                     (360) 419-3196
     Case No.: 3:18-cv-00884-RSM                            7
                  Case 2:18-cv-00884-RSM Document 25 Filed 04/04/19 Page 8 of 16



1               complied with the TPP by submitting accurate documentation and making trial
                payments. State and federal courts have dealt with similar issues, in similar
2
                factual circumstances, in a number of cases. See Sutcliffe v. Wells Fargo Bank,
3               N.A., 283 F.R.D. 533, 549-50 (N.D.Cal.2012) (collecting cases).

4               The leading case on the contractual obligations of banks under TPP agreements is
                the Seventh Circuit’s decision in Wigod v. Wells Fargo Bank, N.A., 673 F.3d 547
5
                (7th Cir. 2012). That court held that banks were required to offer permanent
6               modifications to borrowers who completed their obligations under the TPPs,
                unless the banks timely notified those borrowers that they did not qualify for a
7               HAMP modification. Id. at 562-63. Other courts have since followed the
                reasoning of Wigod. See, e.g., Young v. Wells Fargo Bank, N.A., 717 F.3d 224,
8
                233-34 (1st Cir.2013); Sutcliffe, 283 F.R.D. at 549-52; West v. JPMorgan Chase
9               Bank, N.A., 214 Cal. App.4th 780, 154 Cal.Rptr.3d 285, 299 (2013).

10              ***
11
                We believe the reasoning in Wigod is sound. Paragraph 2G cannot convert a
12              purported agreement setting forth clear obligations into a decision left to the
                unfettered discretion of the loan servicer. The more natural and fair interpretation
13              of the TPP is that the servicer must send a signed Modification Agreement
                offering to modify the loan once borrowers meet their end of the bargain. Under
14
                Paragraph 2G of the TPP, there could be no actual mortgage modification until all
15              the requirements were met, but the servicer could not unilaterally and without
                justification refuse to send the offer.
16
     Corvello, 728 F.3d at 883-884. The TPP at issue here 20 contains the same provision at
17

18   paragraph 2G and the HAMP directives in effect at the time of the TPP at issue dictate that a

19   permanent loan modification be offered to borrowers following compliance and payment of a
20
     TPP.
21
                Following underwriting, NPV evaluation and a determination, based on verified
22              income, that a borrower qualifies for HAMP Tier 1 or HAMP Tier 2, or following
                a determination that a borrower meets eligibility criteria under Streamline HAMP,
23
                servicers will place the borrower in a TPP.
24
                The trial period is three months in duration (or longer if necessary to comply with
25              applicable contractual obligations) and governed by terms set forth in the TPP
26

27
     20
          See [Dkt. 1] Exhibit C.
28
     PLAINTIFFS’ RESPONSE IN                                                                 Cawood K. Bebout
     OPPOSITION TO DEFENDANTS’                                     1023 S. 3rd Street, Mount Vernon, WA 98273
     MOTION FOR SUMMARY JUDGMENT                                                                (360) 419-3196
     Case No.: 3:18-cv-00884-RSM                         8
             Case 2:18-cv-00884-RSM Document 25 Filed 04/04/19 Page 9 of 16



1          Notice. Borrowers who make all trial period payments timely and who satisfy all
           other trial period requirements will be offered a permanent modification.
2
     Making Home Affordable Program Handbook for Services of Non-GSE Mortgages, Version 5.0,
3
     Section 8.
4
            3.     Plaintiffs Have Established Claims Under Washington’s CPA
5

6           The Washington Consumer Protection Act (“CPA”) provides broadly that “[u]nfair

7    methods of competition and unfair or deceptive acts or practices in the conduct of any trade or
8
     commerce are hereby declared unlawful.” RCW § 19.86.020. To make a CPA claim, “a plaintiff
9
     must establish five distinct elements: (1) unfair or deceptive act or practice; (2) occurring in
10
     trade or commerce; (3) public interest impact; (4) injury to plaintiff in his or her business or
11

12   property; (5) causation.” Hangman Ridge Training Stables, Inc. v. Safeco Title Ins. Co., 105

13   Wn.2d 778, 780, 719 P.2d 531, 533 (1986). “A per se unfair trade practice exists when a statute
14
     which has been declared by the Legislature to constitute an unfair or deceptive act in trade or
15
     commerce has been violated.” Id. at 535. The CPA is to “be liberally construed that its
16
     beneficial purposes may be served.” RCW 19.86.920.
17

18          (a)    Unfair or Deceptive Act or Practice

19          Here, Plaintiffs allege that Defendants acted in an unfair and deceptive manner when
20
     they collected Plaintiffs’ TPP payments, failed to apply those payments to the TPP plan, failed
21
     to provide a contractually required permanent modification and then failed to investigate,
22
     respond or correct errors raised in a notice of errors as required by RESPA. Similar conduct has
23

24   been found to meet the threshold requirement of an unfair or deceptive act. Hunter v. Bank of

25   Am., N.A., No. C16-1718 RAJ, 2019 U.S. Dist. LEXIS 38729, at *13 (W.D. Wash. Mar. 11,
26
     2019) Moreover, the Court finds that Plaintiff has adequately plead violations of federal laws,
27
     which could serve as the basis for a CPA claim. For instance, Plaintiffs allege that Nationstar
28
     PLAINTIFFS’ RESPONSE IN                                                            Cawood K. Bebout
     OPPOSITION TO DEFENDANTS’                                1023 S. 3rd Street, Mount Vernon, WA 98273
     MOTION FOR SUMMARY JUDGMENT                                                           (360) 419-3196
     Case No.: 3:18-cv-00884-RSM                    9
             Case 2:18-cv-00884-RSM Document 25 Filed 04/04/19 Page 10 of 16



1    ‘did not review’ their requests for loan modifications, in contravention to 12 C.F.R.
2
     1024.41(c)(1)(i)'s requirement that loan servicers evaluate all such applications.”)
3
            (b)     Occurring in Trade or Commerce
4
            Defendants’ Motion does not dispute that the alleged conduct occurred in trade or
5

6    commerce. Defendants concede that Rushmore acted as the servicer of a consumer mortgage

7    loan on behalf of the owner of that loan - collecting Plaintiffs’ payment, engaging in loss
8
     mitigation and in pursuing foreclosure to collect the loan.
9
            (c)     Public Interest Impact
10
            The question of whether particular actions give rise to a violation of the CPA is
11

12   reviewable as a question of law. Keyes v. Bollinger, 31 Wash.App. 286, 640 P.2d 1077 (1982).

13   Ordinarily a breach of a private contract affecting no one but the parties to the contract is not an
14
     act or practice affecting the public interest. Hangman Ridge, 719 P.2d at 538. However, a
15
     private dispute can affect the public interest if it is likely that additional plaintiffs have been or
16
     will be injured in exactly the same fashion. Pacific Northwest Life. Ins. Co. v. Turnbull, 51
17

18   Wash.App. 692, 754 P.2d 1262 (1988) (citing Hangman).

19          In a private action in which an unfair or deceptive act or practice is alleged under
            RCW 19.86.020, a claimant may establish that the act or practice is injurious to
20
            the public interest because it:
21
            (1) Violates a statute that incorporates this chapter;
22
            (2) Violates a statute that contains a specific legislative declaration of public
23
            interest impact; or
24
            (3)(a) Injured other persons; (b) had the capacity to injure other persons; or (c) has
25          the capacity to injure other persons.
26
     RCW 19.86.093.
27

28
     PLAINTIFFS’ RESPONSE IN                                                                 Cawood K. Bebout
     OPPOSITION TO DEFENDANTS’                                     1023 S. 3rd Street, Mount Vernon, WA 98273
     MOTION FOR SUMMARY JUDGMENT                                                                (360) 419-3196
     Case No.: 3:18-cv-00884-RSM                       10
             Case 2:18-cv-00884-RSM Document 25 Filed 04/04/19 Page 11 of 16



1            Here, Defendants’ conduct may impact the public interest because Rushmore is a loan
2
     servicer for hundreds of homeowners in the State of Washington and nationwide. Plaintiffs have
3
     alleged that Rushmore has engaged in a pattern and practice of mortgage servicing violations
4
     and has had 560 complaints filed against it with the Consumer Financial Protection Bureau. 21
5

6    Regarding a defendant’s unfair or deceptive act, a claimant must show “a real and substantial

7    potential for repetition, as opposed to the hypothetical possibility of an isolated unfair or
8
     deceptive act’s being repeated.” Michael v. Mosquera-Lacy, 165 Wn.2d 595, 604-05, 200 P.3d
9
     695, 700 (2009) (quotation marks and citation omitted). To base a claim on deceptive action, a
10
     plaintiff “need not show the act in question was intended to deceive, only that it had the
11

12   capacity to deceive a substantial portion of the public.” Panag v. Farmers Ins. Co. of Wash.,

13   166 Wn.2d 27, 34, 204 P.3d 885, 887 (Wash. 2009). Although the Washington Supreme Court
14
     has not provided an explicit definition for “unfair acts,” Klem, 295 P.3d at 1187, it has held that
15
     “an act is unfair if it . . . is unethical, oppressive, or unscrupulous.” Id. at 1186. One federal
16
     interpretation, to which Washington courts interpreting the CPA may look for guidance, states
17

18   that a “practice is unfair if it causes or is likely to cause substantial injury to consumers which is

19   not reasonably avoidable by consumers themselves and is not outweighed by countervailing
20
     benefits.” Id. See also Collins v. Seterus, Inc., No. C17-0943-JCC, 2019 U.S. Dist. LEXIS
21
     44932, at (W.D. Wash. Mar. 19, 2019).
22
             (d)     Injury to Plaintiff in Business or Property
23

24           “The injury element will be met if the consumer's property interest or money is

25   diminished because of the unlawful conduct even if the expenses caused by the statutory
26

27   21
       See Complaint [Dkt. 1], ¶48. The Court may take judicial notice of the publicly available data on the CFP
     database.
28
     PLAINTIFFS’ RESPONSE IN                                                                   Cawood K. Bebout
     OPPOSITION TO DEFENDANTS’                                       1023 S. 3rd Street, Mount Vernon, WA 98273
     MOTION FOR SUMMARY JUDGMENT                                                                  (360) 419-3196
     Case No.: 3:18-cv-00884-RSM                         11
               Case 2:18-cv-00884-RSM Document 25 Filed 04/04/19 Page 12 of 16



1    violation are minimal.” Mason v. Mort. Am., Inc., 792 P.2d 142, 148 (Wash. 1990). “The CPA’s
2
     requirement that injury be to business or property excludes personal injury, `mental distress,
3
     embarrassment, and inconvenience.’” Frias v. Asset Foreclosure Servs., Inc., 181 Wash. 2d 412,
4
     431 (2014) (quoting Panag, 166 Wash.2d at 57). Financial consequences of these types of
5

6    personal injuries are also excluded. Id. The CPA addresses “injuries” rather than “damages, and

7    so quantifiable monetary loss is not required. Id. (citing Panag, 166 Wash.2d at 58). “The injury
8
     element can be met even where the injury alleged is both minimal and temporary.” Id. As is
9
     relevant here, “[w]here a more favorable loan modification would have been granted but for bad
10
     faith in mediation, the borrower may have suffered an injury to property within the meaning of
11

12   the CPA.” Frias v. Asset Foreclosure Servs., Inc., 181 Wash. 2d 412, 431-32, 334 P.3d 529, 538.

13   (2014).
14
               Plaintiffs have alleged injury. That injury is detailed in the complaint and the Plaintiffs’
15
     Declaration. The Motion offers no evidence to counter these facts. But for Defendants’ conduct,
16
     the Plaintiffs would have accepted a permanent modification, the loan would not be in default,
17

18   they would not be incurring late fees, inspection fees, attorneys’ fees, nor have to expend time

19   to remedy the error and defend a foreclosure case that should have now been resolved with a
20
     reinstated loan.
21
               (e)    Causation
22
               Under the causation element, a plaintiff must establish that, “but for the defendant's
23

24   unfair or deceptive practice, the plaintiff would not have suffered an injury.” Babrauskas v.

25   Paramount Equity Mortg., No. C13-0494RSL, 2013 WL 5743903, at *4 (W.D. Wash. Oct 23,
26
     2013) (quoting Indoor Billboard/Washington, Inc. v. Integra Telecom of Washington, Inc., 162
27
     Wash. 2d 59, 84 (2007)). Here, Plaintiffs allege that they were denied a chance to modify their
28
     PLAINTIFFS’ RESPONSE IN                                                                 Cawood K. Bebout
     OPPOSITION TO DEFENDANTS’                                     1023 S. 3rd Street, Mount Vernon, WA 98273
     MOTION FOR SUMMARY JUDGMENT                                                                (360) 419-3196
     Case No.: 3:18-cv-00884-RSM                        12
             Case 2:18-cv-00884-RSM Document 25 Filed 04/04/19 Page 13 of 16



1    mortgage loan because Ditech never sent them a permanent modification as contractually
2
     required and when they retained counsel to bring this error to the attention of their present loan
3
     servicer, that servicer failed to conduct a proper investigation - really, it did not even grasp the
4
     nature of the error being raised. Plaintiffs were denied the chance to obtain a reasonable loan
5

6    modification but for the conduct of Rushmore in failing to offer a permanent loan modification

7    as contractually required by the TPP and by failing to abide by RESPA, which resulted in this
8
     error not being properly and timely investigated and corrected.
9
            4.      Plaintiffs Have Established Claims Under RESPA
10
            RESPA is a consumer protection statute that regulates the real estate settlement process,
11

12   including servicing of loans and assignment of those loans. See 12 U.S.C. § 2601

13   (Congressional findings); Catalan v. GMAC Mortg. Corp., 629 F.3d 676, 680 (7th Cir. 2011).
14
     RESPA was enacted to institute:
15
            significant reforms in the real estate settlement process. . . to insure that
16          consumers throughout the Nation are provided with greater and more timely
            information on the nature and costs of the settlement process and are protected
17
            from unnecessarily high settlement charges caused by certain abusive practices
18          that have developed in some areas of the country.

19   12 U.S.C. § 2601(a).
20
            RESPA applies to lenders who offer “federally related mortgage loans.” See 12 U.S.C. §
21
     2605. The Act imposes a number of duties on lenders and loan servicers. RESPA requires
22
     servicers to respond to a borrower’s QWR in three ways. 12 U.S.C. § § 2605(e)(2)(A)-(C). First,
23

24   a servicer can make corrections to the account (Id. at § (e)(2)(A)); second, a servicer, following

25   an investigation, can explain or clarify why it believes the borrower's account is already correct
26
     (Id. at § (e)(2)(B)); or third, a servicer can, after an investigation, provide the borrower with a
27

28
     PLAINTIFFS’ RESPONSE IN                                                              Cawood K. Bebout
     OPPOSITION TO DEFENDANTS’                                  1023 S. 3rd Street, Mount Vernon, WA 98273
     MOTION FOR SUMMARY JUDGMENT                                                             (360) 419-3196
     Case No.: 3:18-cv-00884-RSM                      13
             Case 2:18-cv-00884-RSM Document 25 Filed 04/04/19 Page 14 of 16



1    written explanation that includes the information requested and explain why the information not
2
     provided cannot be obtained or provided by the servicer (Id. at § (e)(2)(C)).
3
            RESPA does not distinguish between a RFI and a NOE—but Regulation X does. See 12
4
     CFR § 1024.36 (procedures for information requests) and 12 CFR § 1024.35 (error resolution
5

6    procedures). Section 1024.36 is analogous to 12 U.S.C. § 2605(e)(2)(C) and Section 1024.35 is

7    analogous to § 2605(e)(2)(B). Here, Plaintiff sent Nationstar two request letters dated August 11,
8
     2017: (1) a “Request for Information Pursuant to [§] 1024.36 of Regulation X” (See Dkt. #23,
9
     Ex. G at 15) and (2) a “Notice of Error under 12 CFR [§] 1024.35(b)(5).” See Id. at 17.
10
            Here, Plaintiffs allege that Defendants violated RESPA because they did not respond to
11

12   the substantive issues raised by the notice of error - that no permanent modification had been

13   offered to plaintiffs by Ditech or any subsequent servicer following completion of the TPP
14
     payments. The response completely ignores this issue - as does the Motion - indicating that the
15
     issue was not investigated, no substantive response was given and the error alleged was not
16
     corrected.
17

18          RESPA provides that anyone who violates RESPA shall be liable for damages to an

19   individual who brings an action under the section. Allen v. United Fin. Mortg. Corp., 660 F.
20
     Supp. 2d 1089, 1097 (N.D. Cal. 2009); see 12 U.S.C. § 2605(f). “[A]lleging a breach of RESPA
21
     duties alone does not state a claim under RESPA. Plaintiff must, at a minimum, also allege that
22
     the breach resulted in actual damages.” Hutchinson v. Del. Sav. Bank FSB, 410 F.Supp.2d 374,
23

24   383 (D.N.J. 2006).

25          V.      CONCLUSION
26
            Plaintiffs request that the Court enter an order denying the Motion and granting such
27
     other and further relief as may be deemed appropriate.
28
     PLAINTIFFS’ RESPONSE IN                                                              Cawood K. Bebout
     OPPOSITION TO DEFENDANTS’                                  1023 S. 3rd Street, Mount Vernon, WA 98273
     MOTION FOR SUMMARY JUDGMENT                                                             (360) 419-3196
     Case No.: 3:18-cv-00884-RSM                     14
           Case 2:18-cv-00884-RSM Document 25 Filed 04/04/19 Page 15 of 16



1
                                              Respectfully submitted,
2

3                                             /s/ Rusty Payton
                                              Rusty Payton, (IL Bar No.: 6201771)
4                                             DANNLAW
                                              Rusty Payton (Pro Hac Vice)
5
                                              20 N Clark St Ste 3300
6                                             Chicago IL 60602
                                              Tel: (312) 702-1000
7                                             Fax: (216) 373-0536
                                              payton@dannlaw.com
8

9                                             /s/ Cawood K. Bebout
                                              Cawood K. Bebout, WSBA #34904
10                                            1023 S 3rd St
                                              Mount Vernon WA 98273
11
                                              Tel: (360) 419-3196
12                                            Fax: (360) 336-1962
                                              bebout@fidalgo.net
13

14
                                              Attorneys for Plaintiffs
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     PLAINTIFFS’ RESPONSE IN                                                 Cawood K. Bebout
     OPPOSITION TO DEFENDANTS’                     1023 S. 3rd Street, Mount Vernon, WA 98273
     MOTION FOR SUMMARY JUDGMENT                                                (360) 419-3196
     Case No.: 3:18-cv-00884-RSM         15
             Case 2:18-cv-00884-RSM Document 25 Filed 04/04/19 Page 16 of 16



1                                  CERTIFICATE OF SERVICE
2
            I hereby certify that on this 4th day of April, 2019, I electronically filed the foregoing
3
     via electronic mail to the following: PLAINTIFFS’ RESPONSE IN OPPOSITION TO
4
     DEFENDANTS' MOTION FOR SUMMARY JUDGMENT using the CM/ECF system,
5

6    which will send notification of such to the following:

7                   Kimberly Hood and Peter J. Salmon
                    Aldridge Pite, LLP
8
                    9311 SE 36th St Ste100
9                   Mercer Island WA 98040
                    (206) 232-2752
10                  khood@aldridgepite.com
                    psalmon@aldridgepite.com
11

12
                                                          /s/ Cawood K. Bebout
13                                                        Cawood K. Bebout, WSBA #34904
                                                          1023 S 3rd St
14
                                                          Mount Vernon WA 98273
15                                                        Tel: (360) 419-3196
                                                          Fax: (360) 336 1962
16                                                        bebout@fidalgo.net
17

18

19

20

21

22

23

24

25

26

27

28
     PLAINTIFFS’ RESPONSE IN                                                            Cawood K. Bebout
     OPPOSITION TO DEFENDANTS’                                1023 S. 3rd Street, Mount Vernon, WA 98273
     MOTION FOR SUMMARY JUDGMENT                                                           (360) 419-3196
     Case No.: 3:18-cv-00884-RSM                     16
